Order, Supreme Court, New York County (Joan Madden, J.), entered on or about July 12, 2002, which, in an action for personal injuries allegedly caused by a defect in a bicycle path owned or maintained by defendants, denied plaintiffs application to serve a late notice of claim on defendant-respondent, unanimously affirmed, without costs.
The motion court’s denial of the application to file a late notice of claim was not an improvident exercise of discretion under the circumstances (see Matter of Vargas v New York City Hous. Auth., 232 AD2d 263 [1996], lv denied 89 NY2d 817 [1997]; Crowell v City of New York, 228 AD2d 322 [1996]; compare Matter of Gherardi v City of New York, 294 AD2d 101 [2002]). Concur — Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.